           Case 1:19-cr-00210-NONE-SKO Document 37 Filed 06/19/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00210-DAD-BAM
12                                 Plaintiff,
                                                           STIPULATION CONTINUING CHANGE OF PLEA
13                           v.                            HEARING AND REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
14   MANUEL HECTOR TAPIA RODRIGUEZ,                        FINDINGS AND ORDER
15                                 Defendants.             DATE: June 26, 2020
                                                           TIME: 8:30am
16                                                         COURT: None
17
            This case is set for a change of plea on June 26, 2020. The parties stipulate and request a
18
     continuance of the change of plea proceeding to August 7, 2020 at 9:30 a.m. Defense counsel is in a
19
     high risk category related to any COVID-19 infection, having had a kidney transplant. As such, he has
20
     been unable to go to the jail to meet with his client to finalize any discussions and review related to a
21
     change of plea. He needs more time to do so. Additionally, on April 17, 2020, this Court issued
22
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
23
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
24
     after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
25
     the Eastern District of California until further notice, and allows district judges to continue all criminal
26
     matters. This and previous General Orders were entered to address public health concerns related to
27
     COVID-19.
28
            Although the General Orders address the district-wide health concern, the Supreme Court has
      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00210-NONE-SKO Document 37 Filed 06/19/20 Page 2 of 4


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00210-NONE-SKO Document 37 Filed 06/19/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a change of plea on June 26, 2020.

 7          2.     By this stipulation, defendant now moves to continue the change of plea hearing to

 8 August 7, 2020 at 9:30 a.m., and to exclude time between June 26, 2020, and August 7, 2020, under

 9 Local Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying. Additionally, the

14          parties have engaged in plea negotiations and the government has provided a plea agreement.

15                 b)        Counsel for defendant desires additional time to review discovery, conduct

16          investigation, and finalize plea negotiations.

17                 c)        Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)        The government does not object to the continuance.

21                 e)        Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of June 26, 2020 to August 7, 2020,

26          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27          because it results from a continuance granted by the Court at defendant’s request on the basis of

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                  3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00210-NONE-SKO Document 37 Filed 06/19/20 Page 4 of 4


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: June 18, 2020                                     MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ KIMBERLY A. SANCHEZ
11                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
12

13
     Dated: June 18, 2020                                     /s/ ARTURO HERNANDEZ
14                                                            ARTURO HERNANDEZ
15                                                            Counsel for Defendant
                                                              MIGUEL TAPIA RODRIGUEZ
16

17

18

19
                                            FINDINGS AND ORDER
20
     IT IS SO ORDERED.
21
        Dated:    June 18, 2020
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
